NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
JAMES P. B. 1,                                        :
                                               :      Civil Action No. 21-4810 (JMV)
                       Petitioner,             :
                                               :
                v.                             :                  OPINION
                                               :
RONALD P EDWARDS,                              :
                                               :
                       Respondent.             :
                                               :

VAZQUEZ, District Judge:

         Presently before the Court is Petitioner’s counseled Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241, challenging his ongoing immigration detention since January 2,

2020. (D.E. 1.) The Government filed an Answer opposing relief, (D.E. 3.), and Petitioner filed a

Reply, (D.E. 4.). For the reasons stated below, the Court will grant the Petition and direct the

Government to provide Petitioner with an individualized bond hearing before an immigration

judge within twenty-one days of the date of the accompanying Order.

    I.      BACKGROUND

         Petitioner is a native and citizen of Liberia, who entered the United States at an unknown

place and date without inspection or authorization. (D.E. 3-1, at 5.) On April 19, 2012, in the

District of Maryland, Petitioner was convicted of conspiracy to distribute marijuana, in violation

of 21 U.S.C. § 846, and a money laundering conspiracy in violation of 18 U.S.C. § 1956(h). (D.E.


1
  The Petitioner is identified herein only by his first name and the first initials of his surnames in
order to address certain privacy concerns associated with § 2241 immigration cases. The
identification of Petitioner in this manner comports with recommendations made by the Judicial
Conference of the United States’ Committee on Court Administration and Case Management.
3-2.) On April 12, 2017, the district judge resentenced Petitioner and reduced his sentence to a

term of 235 months in prison, to run concurrent with a prior sentence. (D.E. 3-3.) On January 2,

2020, the Bureau of Prisons released Petitioner from federal custody and transferred him into the

custody of Immigration and Customs Enforcement (“ICE”). ICE held Petitioner under the

mandatory detention provisions of 8 U.S.C. § 1226(c).

       On August 28, 2020, an immigration judge issued a decision granting Petitioner deferral

of removal under the United Nations Convention Against Torture. (D.E. 1-8.) As set forth by the

immigration judge:

              However, he has testified credibly that his mother and his half-
              brother were killed at his family’s compound in Liberia in 1991. He
              has also testified that another brother was killed under unknown
              circumstances, and that his cousin Cindor Reeves was shot in
              Monrovia while staying at the respondent’s family’s compound
              sometime in 2009 to 2010.

              The respondent claims and the evidence in the record corroborates
              that Cindor Reeves’ testimony was instrumental in convicting
              former President of Liberia, Charles Taylor. Taylor is currently
              serving a 50-year sentence at the Hague. However, the respondent
              testified and the evidence corroborates that Taylor’s ex-wife is now
              the current vice president of Liberia. While the respondent has not
              been in Liberia since 1991, the record reflects that he is still well
              known as he is written about in the newspaper frequently for
              someone who has not been in the country in almost 30 years.

              The respondent met his burden to show that it is more likely than
              not that he will be tortured in the future. The respondent has credibly
              testified that his family has been targeted for violence in Liberia over
              the past 30 years. And while his father lived without incident in
              Liberia from 1994 to 1997, that does not discount the likelihood of
              torture against the respondent. The respondent’s father was old and
              sick upon return to Liberia and cannot be compared to the
              respondent’s return to Liberia. The articles in the record show that
              the Liberian Immigration Service reports criminal deportees which
              are then further reported by the media.

              Additionally, the respondent’s testimony and news article,
              demonstrate that the current President of Liberia, George Weah, has

                                                 2
              been given very negative news coverage for his relationship with the
              respondent. When he ran for president, his presence at the
              respondent’s home when he was arrested in a drug laundering case
              contributed to very negative press. Additionally, even if it is not true,
              it is suggested by the news media that the President of Liberia,
              George Weah, has not visited the United States because he believes
              that the respondent has given information to the Government that
              would be cause for his prosecution.

              The respondent testified that George Weah did engage in illegal
              activity and that he did give the respondent money with interest to
              operate his drug trafficking operation in the United States. The
              respondent testified that as part of his cooperation, he told the
              Government about Weah’s involvement. The Court finds that if a
              newspaper in Liberia could figure out this connection, it is not hard
              to believe that George Weah himself would not have guessed that
              the respondent has cooperated against him. The respondent received
              a sentence of 22 years for his drug trafficking conviction, yet, only
              served ten, which is strong evidence of a cooperation agreement.

              Additionally, the shooting of Cinder Reeves at the respondent’s
              family’s compound demonstrates that Charles Taylor supporters are
              still active on his behalf in Liberia. Additionally, as stated above, his
              ex-wife is currently the vice president of Liberia, which corroborates
              the respondent’s claim that Taylor supporters still hold significant
              weight in the country. The killing of the respondent’s mother and
              half-brother in 1991 by Taylor supporters also adds to the likelihood
              of those individuals harming the respondent. Additionally, because
              of the respondent’s notoriety, those supporters would likely be
              aware that the compound that Reeves was staying at belonged to the
              respondent and that he offered them support. And as stated earlier,
              it would be well known that the respondent was returning to Liberia
              because of news reports of criminal deportees, especially ones who
              are well known in Liberia.

              Accordingly, based on the totality of the circumstances, the Court
              finds that it is more likely than not that the respondent will be
              tortured in Liberia.

(D.E. 1-8, at 4–6.) The Government appealed that decision to the Board of Immigration Appeals

(“BIA”), where the matter remains pending.

       Petitioner filed the instant Petition on March 11, 2021. (D.E. 1.) Petitioner argues that his

prolonged detention violates his due process rights under the Fifth Amendment. (Id. at 17–18.) In

                                                 3
terms of relief, Petitioner requests that the Court order a bond hearing or release him from custody.

In response, the Government maintains that Petitioner’s detention remains “lawfully permissible,”

emphasizing that “the Government is not responsible for [the] delays in Petitioner’s removal

proceedings,” and that his detention continues to serve the purpose of mandatory detention under

§ 1226(c). (D.E. 3, at 4–5.)

   II.      ANALYSIS

         Under 28 U.S.C. § 2241(c)(3), a court may grant habeas relief to an immigration detainee

who “is in custody in violation of the Constitution or laws or treaties of the United States.” In the

present case, Petitioner contends that his continued detention has become so prolonged that it

amounts to an unconstitutional application of 8 U.S.C. § 1226(c). Under that statute, Petitioner is

subject to mandatory detention due to the nature of his criminal convictions.

         The Third Circuit’s decision in German Santos v. Warden Pike County Correctional

Facility, 965 F.3d 203, 210–11 (3d Cir. 2020), governs Petitioner’s claim and request for an

individualized bond hearing. In that case, the Court clarified that its due process analysis in

Chavez-Alvarez v. Warden York County Prison, 783 F.3d 469 (3d Cir. 2015), and Diop v.

ICE/Homeland Security, 656 F.3d 221 (3d Cir. 2011), survives the Supreme Court’s 2018 decision

in Jennings v. Rodriguez, 138 S. Ct. 830 (2018). See German Santos, 965 F.3d at 210 (explaining

that Jennings “did not touch the constitutional analysis that led Diop and Chavez-Alvarez to their

reading”); Borbot v. Warden Hudson Cty. Corr. Facility, 906 F.3d 274, 278 (3d Cir. 2018)

(“Jennings did not call into question our constitutional holding in Diop that detention under §

1226(c) may violate due process if unreasonably long.”); Ordanny E.G., v. Ortiz, No. 21-5502,

2021 WL 2910741, at *2 (D.N.J. July 8, 2021). “Therefore, the constitutional analysis in Diop

and Chavez Alvarez is still good law, and those cases govern as-applied challenges under §



                                                 4
1226(c).” Ordanny, 2021 WL 2910741, at *2; see also, e.g., Patrick J. v. Anderson, No. 20-2665,

2020 WL 7074384, at *2 (D.N.J. Dec. 3, 2020); Dominic A. v. Anderson, No. 20-2420, 2020 WL

6636362, at *2 (D.N.J. Nov. 12, 2020).

        Under German Santos, district courts must consider the following factors when evaluating

the constitutionality of prolonged detention under 8 U.S.C. § 1226(c):

                (1) the length of detention in light of the likelihood of whether
                detention under the statute is likely to continue; (2) the reasons for
                the delay which caused the petitioner’s detention to become
                prolonged, including whether either party made errors in bad faith
                or out of carelessness, which unnecessarily prolonged removal the
                proceedings; and (3) finally whether the conditions of confinement
                are ‘meaningfully different from criminal detention.’

Ordanny, 2021 WL 2910741, at *2 (quoting German Santos, 965 F.3d at 210–11). The Third

Circuit emphasized that the first factor, the length of detention, bears the most weight and is the

most important consideration. German Santos, 965 F.3d at 211. Although the Third Circuit

rejected a bright-line rule, the Court reaffirmed that when detention becomes so prolonged as to

be “unreasonable, the Due Process Clause demands a [bond] hearing.” Id. at 210. As to the second

factor, if there is no evidence of carelessness or bad faith on either side, that factor may remain

neutral. Id. at 213.

        Courts within this District have held that detention for greater than one year can violate

due process. See e.g., Ordanny, 2021 WL 2910741, at *3 (16 months); Patrick J., No. 20-2665,

2020 WL 7074384, at *2 (D.N.J. Dec. 3, 2020) (18 months); Felix S. v. Decker, No. 20-1414, 2020

WL 1527982, at *4 (D.N.J. Mar. 31, 2020) (14 months); Charran R. v. Barr, No. 19-16070, 2020

WL 219872, at *4 (D.N.J. Jan. 14, 2020) (21 months); Malcolm A. H. v. Green, 403 F. Supp. 3d

398, 402 (D.N.J. 2019) (14 months); Pryce v. Green, No. 18-3501, 2019 WL 2118785, *4 (D.N.J.

May 15, 2019) (22 months); Oscar B. v. Warden, Essex Cty. Corr. Facility, No. 18-11524, 2019



                                                  5
WL 1569822, at *3 (D.N.J. Apr. 10, 2019) (16 months); Thomas C. A. v. Green, No. 18-1004,

2018 WL 4110941, at *5–6 (D.N.J. Aug. 29, 2018) (15 months); K.A. v. Green, No. 18-3436,

2018 WL 3742631, at *4 (D.N.J. Aug. 7, 2018) (19 months).

       With those principles in mind, Petitioner has been detained pursuant to § 1226(c) for over

eighteen months. Petitioner’s period of detention exceeds the constitutionally suspect one-year

threshold in Chavez-Alvarez, 783 F.3d at 477. Additionally, although the Government’s appeal is

fully briefed before the BIA, “it is unclear how long the appeal may remain pending.” (D.E. 3, at

9–10.) As the Government points out, many of the delays in this case were due to the COVID-19

pandemic, and that the pandemic may continue to delay this case. (Id.) As such, Petitioner’s

detention is likely to continue for a period of time that is out of Petitioner’s control. For all of

those reasons, the Court finds that the first factor weighs in Petitioner’s favor.

       As to the second factor, the parties agree that the majority of the delays in this case were

the result of the COVID-19 pandemic. Petitioner’s two continuances, to procure counsel and for

attorney preparation time, did not unnecessarily delay the removal proceedings. And Petitioner

did succeed in his application for deferral of removal under the Convention Against Torture. (D.E.

1-8.) Nor does the length of Petitioner’s detention appear to be the result of bad faith or

carelessness on the part of Petitioner or the Government. Accordingly, the Court finds that the

second factor remains neutral. See German Santos, 965 F.3d at 210–12.

       As to the final factor, Petitioner’s conditions of confinement at the Hudson County

Correctional Center “are not meaningfully distinguishable from criminal punishment, particularly

in light of the ongoing COVID-19 pandemic.” See Ordanny, 2021 WL 2910741, at *3. In its

Answer, the Government summarily concludes that Petitioner’s confinement is “meaningfully

different” from criminal punishment and then refers to the declaration of Director Ronald Edwards.



                                                  6
(D.E. 3, at 10–11.) That declaration, however, does little to distinguish between the conditions of

ICE detainees and regular inmates. Indeed, apart from employing separate staff and housing ICE

detainees in a separate location, (D.E. 3-4, at ¶ 4.), the vast majority of the declaration describes

how the facility treats inmates and detainees in the same manner due to the COVID-19 pandemic.

As a result, the Court finds that the last factor weighs in Petitioner’s favor.

          Accordingly, the Court concludes that the German Santos factors weigh in favor of

Petitioner and that his eighteen-month detention is unreasonable. The Court will grant the Petition

and direct the Government to provide Petitioner with a bond hearing before an immigration judge,

where the Government bears the burden of proof to justify detention by clear and convincing

evidence. See German Santos, 965 F.3d at 213 (“We have already held that the Government bears

the burden of proof. That burden, we now hold, is to justify detention by clear and convincing

evidence.”).

   III.      CONCLUSION

          For the reasons discussed above, the Court will grant the Petition and direct the

Government to provide Petitioner with an individualized bond hearing before an immigration

judge within twenty-one days of the date of the accompanying Order.


 7/15/21
___________________                                    _________________________
Date                                                   JOHN MICHAEL VAZQUEZ
                                                       United States District Judge




                                                   7
